              Case 21-10849-CSS          Doc 35-1   Filed 07/08/21     Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                          Chapter 7 (Involuntary)
 In re:
                                                          Case No. 21-10849 (CSS)
 PARK PLACE DEVELOPMENT PRIMARY,
 LLC                                                      Objection Deadline:
                                                          July 22, 2021 at 4:00 p.m. (ET)
                              Alleged Debtor.             Hearing Date:
                                                          August 18, 2021 at 11:00 a.m. (ET)


            NOTICE OF MALAYAN BANKING BERHAD, NEW YORK
        BRANCH’S MOTION FOR ENTRY OF AN ORDER DISMISSING THE
         ALLEGED DEBTOR’S INVOLUNTARY CHAPTER 7 PETITION OR,
    IN THE ALTERNATIVE GRANTING RELIEF FROM THE AUTOMATIC STAY

        PLEASE TAKE NOTICE that on July 8, 2021, Malayan Banking Berhad, New York
Branch (the “Administrative Agent”), as Administrative Agent for Malayan Banking Berhad,
London Branch, Intesa Sanpaolo S.P.A., New York Branch, Warba Bank K.S.C.P., and 45 Park
Place Investments, LLC (collectively with the Administrative Agent, the “Lenders”) filed the
Motion for Entry of an Order Dismissing the Involuntary Petition Pursuant to 11 U.S.C. 707(A)
and 305(A) or, in the Alternative, for Relief from The Automatic Stay (the “Motion”) with the
United States Bankruptcy Court for the District of Delaware (the “Court”), pursuant to which the
Administrative Agent seeks the entry of an order (i) dismissing the involuntary petition (the
“Involuntary Petition”) of the above-captioned alleged debtor (the “Alleged Debtor”) for cause
and with prejudice pursuant to section 349(a) of the Bankruptcy Code and (ii) granting relief from
the automatic stay pursuant to sections 362(d)(1) and (d)(2) of the Bankruptcy Code.

      PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION WILL BE
HELD ON AUGUST 18, 2021 AT 11:00 A.M. BEFORE THE HONORABLE CHRISTOPHER
S. SONTCHI, AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE, 824 MARKET STREET, 5th FLOOR, COURTROOM 6, WILMINGTON,
DELAWARE 19801.


       You are required to file a response (and the supporting documentation required by Local
Rule 4001-(c)) to the attached Motion prior to the Objection Deadline (as defined below).


PLEASE TAKE FURTHER NOTICE that objections, if any, to the entry of an order approving
the Motion must be (a) in writing and served on or before July 22, 2021 at 4:00 p.m. (prevailing
Eastern Standard Time) (the “Objection Deadline”); (b) filed with the Clerk of the United States
                                                1
DOCS_DE:235248.1 68700/001
              Case 21-10849-CSS          Doc 35-1     Filed 07/08/21        Page 2 of 3




Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington,
Delaware 19801; and (c) served as to be received on or before the Objection Deadline by counsel
to the Administrative Agent at the addresses set forth below.


        PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and timely
filed and received, in accordance with the procedures above, will be considered by the Bankruptcy
Court at such hearing.


       PLEASE TAKE FURTHER NOTICE THAT the hearing date specified above may be a
preliminary hearing or may be consolidated with the final hearing, as determined by the Court.


        PLEASE TAKE FURTHER NOTICE THAT the attorneys for the parties shall confer with
respect to the issues raised by the Motion in advance for the purpose of determining whether a
consent judgment may be entered and/or for the purpose of stipulating to relevant facts such as
value of the property, and the extent and validity of any security instrument.


     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE
OR HEARING.



                             [Remainder of page intentionally left blank]




                                                  2
DOCS_DE:235248.1 68700/001
              Case 21-10849-CSS    Doc 35-1    Filed 07/08/21   Page 3 of 3




Dated: July 8, 2021               /s/ Laura Davis Jones
Wilmington, Delaware              Laura Davis Jones, Esq. (DE Bar No. 2436)
                                  PACHULSKI STANG ZIEHL & JONES LLP
                                  919 North Market Street, 17th Floor
                                  P.O. Box 8705
                                  Wilmington, Delaware 19899-8705 (Courier 19801)
                                  Telephone:    (302) 652-4100
                                  Facsimile:    (302) 652-4400
                                  Email:        ljones@pszjlaw.com

                                  -and-

                                  Gary L. Kaplan, Esq. (pro hac vice pending)
                                  Matthew D. Parrott, Esq. (pro hac vice pending)
                                  Andrew M. Minear, Esq. (pro hac vice pending)
                                  FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
                                  One New York Plaza
                                  New York, NY 10004
                                  Telephone: (212) 859-8000
                                  Facsimile: (212) 859-4000
                                  Email:      Gary.Kaplan@friedfrank.com
                                              Matthew.Parrott@friedfrank.com
                                              Andrew.Minear@friedfrank.com

                                  Counsel for Malayan Banking Berhad,
                                  New York Branch, as Administrative Agent for
                                  Malayan Banking Berhad, London Branch, Intesa
                                  Sanpaolo S.P.A., New York Branch, Warba Bank
                                  K.S.C.P., and 45 Park Place Investments, LLC




                                           3
DOCS_DE:235248.1 68700/001
